                                           Case 5:18-cr-00349-EJD Document 60 Filed 08/19/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                    Case No. 5:18-cr-00349-EJD-1
                                                        Plaintiff,
                                   9                                                    ORDER RE REDACTIONS
                                                 v.
                                  10                                                    Re: Dkt. No. 59
                                         RYAN ALEXANDER,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Ryan Alexander seeks to have most of the factual background included in the

                                  15   Court’s August 2020 order redacted. In this district, “[a] sealing order may issue only upon a

                                  16   request that establishes that a document is sealable because, for example, the safety of persons or a

                                  17   legitimate law enforcement objective would be compromised by the public disclosure of the

                                  18   contents of the document.” N.D. Cal. Crim. L.R. 56-1(b). This is because of the important,

                                  19   constitutional public right of access to judicial proceedings and records. See CBS, Inc. v. U.S.

                                  20   Dist. Court, 765 F.2d 823, 825 (9th Cir. 1985). The First Amendment and common-law right of

                                  21   access may only be overcome by “sufficiently compelling reasons.” Foltz v. State Farm Mut.

                                  22   Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).

                                  23          There can be no compelling reason when the information sought to be redacted has been

                                  24   on the public docket for nearly nine months and was openly discussed during the motion and

                                  25   evidentiary hearings. See Response to Motion by USA, Dkt. 28 (including the very information

                                  26   Defendant seeks to be redacted); see also Dkt. Nos. 34, 44. Indeed, for reasons that defy logic,

                                  27   Defendant seeks to seal information that is already publicly disclosed yet makes no attempt to seal

                                  28   Case No.: 5:18-cr-00349-EJD-1
                                       ORDER RE REDACTIONS
                                                                                         1
                                           Case 5:18-cr-00349-EJD Document 60 Filed 08/19/20 Page 2 of 2




                                   1   those public disclosures. This is antithetical to the “sufficiently compelling” standard.1

                                   2          For these reasons, the Court only redacts Defendant’s email address and account name.

                                   3   Defendant’s other proposed redactions are rejected.

                                   4          IT IS SO ORDERED.

                                   5   Dated: August 19, 2020

                                   6                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        Perhaps more confusing is Defendant’s request that the Court seal known information about a
                                  27   public organization that specializes in helping exploited children. How that information could
                                       “personally affect” Defendant’s safety is perplexing.
                                  28   Case No.: 5:18-cr-00349-EJD-1
                                       ORDER RE REDACTIONS
                                                                                         2
